Citation Nr: 0305718	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for right knee strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied a rating in excess of 
10 percent for the veteran's service-connected right knee 
strain.  The veteran perfected an appeal of this decision to 
the Board.  In April 2000, the Board remanded this issue to 
the RO for additional development, including a VA examination 
and medical etiology opinions.  That development has been 
completed and the case returned to the Board. 

In his Statement in Support of Claim dated in December 1997, 
the veteran entered a claim for a total disability rating 
based on individual unemployability (TDIU).  In February 
1999, the RO adjudicated the issue of TDIU, the veteran was 
notified of this decision on February 10, 1999, and through 
his representative, in September 1999, the veteran 
effectively entered a notice of disagreement with this 
decision.  In April 2000, the Board remanded the issue of 
entitlement to a TDIU to the RO to issue a statement of the 
case, and advised the veteran that he had 60 days from the 
date of the statement of the case to enter a substantive 
appeal as to this issue.  The record reflects that neither 
the veteran nor his representative entered a substantive 
appeal as to the TDIU issue.  The first correspondence 
received after the August 13, 2002 issuance of a statement of 
the case was a brief from the veteran's representative dated 
October 23, 2002, more than 60 days after issuance of the 
statement of the case on August 13, 2002, and more than one 
year after the February 10, 1999 notice of the February 1999 
rating decision denial of TDIU.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  In the normal course of VA adjudication, a claimant 
who wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997) (Archer, Chief Judge, 
concurring); Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) 
(en banc), aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993) (detailing 
the "series of very specific, sequential, procedural steps 
that must be carried out" to acquire appellate review); 38 
U.S.C. § 7105; 38 C.F.R. § 20.201 (2002).  Accordingly, the 
issue of entitlement to a TDIU is not in appellate status 
before the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the rating claims on 
appeal decided herein has been obtained; the RO has notified 
the appellant of the evidence needed to substantiate the 
claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination in order to assist in substantiating the 
claims for VA compensation benefits.

2.  The veteran's service-connected right knee strain is 
manifested by not more than slight impairment of the knee 
analogous to slight recurrent subluxation or lateral 
instability.

3.  The veteran's right knee disability is manifested by X-
ray evidence of arthritis with objective evidence of 
limitation of motion at the noncompensable level due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected right knee strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2002).  

2.  Resolving reasonable doubt in the veteran's favor, the 
schedular criteria for a separate disability rating of 10 
percent for arthritis of the right knee is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, Plate II, 
4.71a, Diagnostic Codes 5003, 5260 (2002); VAOPGCPREC 23-97. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for right knee disability, including on the 
basis of a separate rating for arthritis of the right knee.  
In a letter dated in January 2003 (erroneously dated in 
January 2002), the Board advised the veteran of the Veterans 
Claims Assistance Act of 2000, and specifically advised the 
veteran to identify medical records, employment records, and 
records from state or Federal agencies.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  VA specifically requested VA treatment records and 
records of hospitalization.  The veteran was afforded various 
VA compensation examinations in January and October 1998, 
and, in accordance with an April 2000 Board remand, an 
orthopedic examination in May 2000 that included etiology 
opinions.  VA specifically advised the veteran that it was 
requesting the VA examinations to assist in development of 
the increased rating claim.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Increased Rating for Right Knee Strain

The veteran seeks a rating in excess of 10 percent for 
service-connected right knee strain.  He is currently rated 
10 percent disabled under Diagnostic Code 5257.  He also 
contends that a separate disability rating for traumatic 
arthritis of the right knee is warranted. 

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate Diagnostic 
Codes identify the various disabilities.  38 U.S.C.A. § 1155;  
38 C.F.R. § 4.1.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the particular disability 
for which the veteran is service connected is not listed 
under a specific diagnostic code, it is rated by analogy to a 
closely related disability in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

Diagnostic Code 5257 provides that for impairment of the 
knee, when there is recurrent subluxation or lateral 
instability, a 10 percent rating is warranted where the 
disability is slight, a 20 percent rating is warranted where 
the disability is moderate, and a 30 percent (maximum) rating 
is warranted where the disability is severe.  38 C.F.R. 
§ 4.71a.  

In the present case, the veteran's right knee disability has 
been initially rated under Diagnostic Code 5257 as 10 percent 
disabling.  The evidence reflects that a 10 percent rating 
for right knee strain has been in effect from June 1994, 
based on the veteran's complaints that included some medial 
lateral looseness, diagnosed as right knee strain (secondary 
to service-connected postoperative left knee disability).  
The veteran's current claim for increased rating was received 
in January 1998.  

Based on a review of all of the evidence of record, whether 
or not specifically referenced, including multiple VA 
examination reports and outpatient treatment records, the 
Board finds that the veteran's service-connected right knee 
strain is manifested by not more than slight impairment of 
the knee analogous to slight recurrent subluxation or lateral 
instability.  The evidence includes a January 1998 VA 
orthopedic examination report that reflects that the right 
knee appeared normal, with no significant tenderness, but 
with a positive McMurray's test.  The relevant portion of the 
diagnosis was possible medial meniscus injury.  An October 
1998 VA orthopedic examination report reflects the veteran's 
report that he was using a right leg brace (not a knee 
brace), clinical findings of no instability or McMurray's, 
and a relevant diagnosis of right knee strain.  A May 2000 VA 
orthopedic examination report reflects the veteran's report 
that he was using a right leg brace (not a knee brace), with 
complaints of persistent right knee problems, including 
difficulty standing, walking, getting around, going up and 
down stairs, and generally with normal daily activities.  
Clinical findings included crepitation, but with the right 
knee stable to medial, lateral, and anteroposterior testing, 
and with a negative McMurray's.  The relevant portion of the 
diagnosis was right knee strain.  

While at most examinations no actual instability or 
subluxation was noted, the Board notes the clinical findings 
of a positive McMurray's test (January 1998) and the 
veteran's general reports of feeling of give-way.  The Board 
finds that such symptomatology reflects not more than slight 
right knee disability analogous to slight recurrent 
subluxation or lateral instability as contemplated by a 10 
percent rating under Diagnostic Code 5257, and does not more 
nearly approximate symptomatology analogous to moderate 
recurrent subluxation or lateral instability as contemplated 
by a 20 percent rating.  38 C.F.R. § 4.71a.  

Painful motion has been considered below in the assignment of 
a separate rating for arthritis of the right knee based on 
limitation of motion due to painful motion; therefore, 
painful motion may not also be considered as part of the 
veteran's service-connected right knee strain.  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability or 
manifestation under various diagnoses is to be avoided).  The 
remaining right knee symptomatology manifests in not more 
than slight impairment of the knee analogous to slight 
recurrent subluxation or lateral instability.  For these 
reasons, the Board finds that the criteria for a rating in 
excess of 10 percent for service-connected right knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue of entitlement to increased rating for right knee 
strain.  With regard to that aspect of the rating under 
Diagnostic Code 5257 for right knee strain, the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent; the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this aspect of the issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 

III.  Separate Rating for Arthritis of the Right Knee

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  When the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for such joint if it is a major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  
  
Arthritis and instability of the knee may be rated separately 
under the diagnostic criteria of Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 23-97.  For a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent (noncompensable) rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the United States Court of Appeals for Veterans 
Claims held that ratings for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees is rated as 0 percent disabling; limitation of 
flexion of the leg to 45 degrees is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a.  Normal flexion of the knee is 
to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Under 
Diagnostic Code 5261, limitation of extension of the leg to 5 
degrees or less is rated as noncompensably disabling; 
limitation of extension of the leg to 10 degrees is rated as 
10 percent disabling.  38 C.F.R. § 4.71a.  Normal extension 
of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran contends that a separate rating is warranted for 
arthritis of the right knee.  The evidence reflects that the 
veteran has been diagnosed with right knee arthritis based on 
multiple X-ray findings.  A January 1998 VA orthopedic 
examination, for example, resulted in a diagnosis of 
arthritis of the right knee based on X-ray findings.  A May 
2000 VA orthopedic examination report reflects a diagnosis of 
right knee arthritis, based on X-ray findings of minimal 
degenerative arthritic changes of the right knee. 

With regard to right knee ranges of motion, a January 1998 VA 
orthopedic examination report reflects flexion to 80 degrees 
and extension "up to 50 degrees" with soreness.  An October 
1998 VA orthopedic examination report reflects right knee 
passive flexion to 70 degrees and extension to 20 degrees due 
to pain, and medial and lateral joint line pain.  A May 2000 
VA orthopedic examination report reflects the veteran's 
complaints of pain, soreness, and tenderness of the right 
knee, and clinical findings of crepitation and medial 
tenderness.  Ranges of motion of the right knee were recorded 
as flexion to 80 degrees and extension of 0 degrees (full 
extension), with pain, and with pain limiting any further 
attempts at motion testing.  The relevant portion of the 
diagnosis was right knee arthritis. 

The schedular rating criteria for a compensable rating under 
Diagnostic Codes 5260 (limitation of flexion) or 5261 
(limitation of extension) have not been met.  38 C.F.R. 
§ 4.71a.  In this case, the evidence shows that the veteran 
has flexion to approximately 80 degrees and extension to 0 
degrees.  The Board finds that the clinical measures of 
extension of the right knee as recorded at the May 2000 VA 
examination are more probative of the current level of 
limitation of extension of the right knee than examination 
findings in 1998 because the May 2000 clinical measures are 
the most recent examination findings.  Additionally, the 
Board notes the ambiguity in the January 1998 VA examination 
findings of extension "up to 50 degrees," which appears to 
state a range of extension rather than indicating a measure 
of limitation of extension.  In light of the clinical 
findings at the January 1998 VA examination, especially that 
the "right knee appears normal," "no significant 
tenderness found," and flexion to 80 degrees, the Board 
finds that the finding of extension "up to 50 degrees" 
reflects a range of right knee extension from 0 (normal) to 
50 degrees.  The Board notes the October 1998 measures of 
range of "motion from 20 degrees to only 70 degrees," which 
appears to reflect 20 degrees in extension and 70 degrees in 
flexion.  The limitation was because the veteran would not 
allow the examiner to move the right leg any more.  As the 
range of extension previously in January 1998 and 
subsequently in May 2000 was to 0 degrees, notwithstanding 
the finding of extension to 20 degrees limited by the 
veteran, the Board finds that the overall disability picture 
reflects extension of the right knee that more nearly 
approximates 0 degrees in extension.  

While right knee extension has been measured to 0 degrees (0 
degrees being normal), and flexion has been measured to 80 
degrees (140 degrees being normal), the Board notes that the 
veteran's right knee arthritis, which has been confirmed by 
X-ray findings, is supported by some evidence of painful 
motion, including the veteran's reports of pain, and clinical 
findings of crepitus and medial and lateral joint line 
tenderness.  With consideration of pain with motion (see 
DeLuca v. Brown, 8 Vet. App. 202 (1995)), the Board finds 
that right knee flexion due to arthritis equates to a 
noncompensable (zero percent) rating, that is, equates to 60 
degrees limitation in flexion.  As the limitation of motion 
of the right knee approximates limitation of flexion to 60 
degrees, the threshold for a separate rating for arthritis is 
met.  See VAOPGCPREC 23-97.  Where the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For these reasons, the Board finds 
that the schedular criteria for a separate 10 percent rating 
for traumatic arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5260 (2002); 
VAOPGCPREC 23-97.


ORDER

A rating in excess of 10 percent for right knee strain is 
denied. 

A separate 10 percent initial rating for arthritis of the 
right knee is granted, subject to the governing criteria 
regarding the payment of monetary awards.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

